Citation Nr: 0925401	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-42 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active service from June 1960 to January 
1964.  The Veteran served in the Republic of Vietnam (RVN) 
from January 10, 1963 to January 8, 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  By that rating action, the RO denied 
service connection for PTSD.  The Veteran timely appealed the 
RO's February 2001 rating action to the Board.  Jurisdiction 
of the claims files currently resides with the Roanoke, 
Virginia RO.

In June 2003, the Veteran testified before a Decision Review 
Officer at the Jackson, Mississippi RO.  A copy of the 
hearing transcript has been associated with the claims files.  

In May 2009, the Veteran failed to appear for a hearing to be 
conducted at the Board in Washington, DC.  As a request for 
postponement has not been received, the case will be 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has determined that the Veteran's claim must be 
remanded for compliance with applicable law relative to VA's 
duties to assist pursuant to the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the Veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the Veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 3.304(f) 
(2008); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the Veteran engaged in combat 
with the enemy, but the alleged stressor is not combat- 
related, the Veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the Veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

While various diagnoses of PTSD have been rendered, the claim 
has been denied on the bases that the Veteran does not have 
combat service and no corroborating evidence has been 
obtained corroborating his claimed stressors.  

Service personnel records, to include the Veteran's DD 214, 
indicates that he served in the United States Air Force from 
June 1960 to January 1964.  He served in the RVN from January 
10, 1963 to January 8, 1964.  He was assigned to the 
Headquarters 1964 Communications Group, and his military 
occupational specialty was that of a communications equipment 
repairman.  

In September 2003, the RO requested that the U.S. Armed 
Services Center for Unit Records Research (CURR), and 
presently the U.S. Army and Joint Services Records Research 
Center (JSRRC) research its archives for corroboration of the 
Veteran's account of certain instances in the unit history of 
the 1964th Communications Group.  The JSRRC did not find any 
information substantiating the Veteran's accounts, nor of his 
experiences during the 1963 overthrow of the President of 
South Vietnam.  

However, the Veteran has alleged and his records reflect that 
for a period of time during his assignment with the Air Force 
in Vietnam, he was temporarily assigned to work with the 93rd 
Transportation Company, an Army unit in Soc Trang.  The 
Veteran has reported that his unit in Soc Trang was subjected 
to mortar attacks and small arms fire. No research has been 
conducted as to events which may have occurred in Soc Trang.

The record also indicates that the Veteran has not been 
entirely forthcoming in his reports.  Despite been requested 
to provide specific details as to equally specific instances, 
the Veteran has failed to do so.  While the claim remains 
open and the Veteran may submit any additional information in 
support of his claim as to any claimed stressors, the Board 
advises the Veteran that while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).  The law also provides that a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. §  5107(a). 


While the Board presently expresses no opinion as to whether 
the Veteran served in combat (as that determination is within 
the province of the RO/AMC as the claim remains pending 
adjudication upon remand), the Veteran may submit, and the 
RO/AMC should develop any appropriate evidence as to whether 
there is credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC must contact the Veteran 
and request that he provide a 
comprehensive listing of all claimed 
stressors, with the following specific 
information as to each stressor:

a.	The dates  of such instances, within a 
60 day time frame of occurrence;
b.	His location at the time of the event 
(i.e., Tan Son Nhut Air Base or Soc 
Trang);
c.	The names and ranks of any casualties 
or wounded service members, and;
d.	Any other information which the 
Veteran may have as to the occurrence 
of the claimed stressor

2.  After waiting an appropriate time 
period for the Veteran to respond or upon 
the Veteran's response, the  RO/AMC will 
forward the Veteran's account provided 
above as well as any other pertinent 
information from the claims folder to the 
JSSRC, and follow established procedures 
as to corroboration of claimed stressors 
as to both Tan Son Nhut Air Force Base 
and the 93rd Transportation Company, U.S. 
Army, stationed at Soc Trang.  

The Veteran must be informed of the 
results of the searches and all responses 
must be associated with the claims files.

3.  After the development requested above 
has been completed and any additional 
evidence has been associated with the 
claims files, the RO/AMC will review the 
evidence and determine if any appropriate 
VA examinations must be scheduled.  When 
the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


